Citation Nr: 9918505	
Decision Date: 07/06/99    Archive Date: 07/15/99

DOCKET NO.  97-33 743A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a rating in excess of 30 percent for post 
traumatic stress syndrome (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant, and his therapist


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel

INTRODUCTION

The veteran had active duty from June 1969 to December 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1997 rating determination of a 
Department of Veterans Affairs (VA) Regional Office (RO).  

This case was most recently before the Board in November 
1998, at which time it was remanded to RO for further 
development.

REMAND

In its previous remand the Board requested that the veteran 
be afforded an examination and that the RO obtain all 
relevant treatment records.  Subsequent to the Board's remand 
the veteran reported that he had received treatment at a 
veterans' outreach center from July 1996 to the present.  The 
veteran submitted an authorization for release of information 
forms.  Additionally, in a January 1999 VA Form 21 4138, the 
veteran reported current PTSD treatment at VA Medical Center 
(MC), Sepulveda, California.  There is no indication that 
these records have been requested.

The Court has held that a Remand by the Board creates a right 
in the veteran to compliance with the instructions contained 
in the Remand.  Stegall v. West, 11 Vet. App. 268 (1998).  VA 
has a duty to seek all relevant records of which it becomes 
aware at any stage of the appeals process.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  Records that are in the 
custody of VA are constructively before the Board, and must 
be considered in its decision process.  Dunn v. West, 11 Vet. 
App. 462 (1998): Bell v. Derwinski, 3 Vet. App. 2 Vet. App. 
611 (1992).

In view of the foregoing, and to ensure the VA has met its 
duty to assist the claimant in developing the facts pertinent 
to his claims and to ensure full compliance with due process 
requirements, this portion of the case is REMANDED for the 
following:

1.  The RO should obtain all records of 
treatment reported by the veteran, 
including records from the Vet Center and 
VAMC, Sepulveda, California.  

2.  Thereafter, the RO should review the 
claims file to ensure that the requested 
development has been completed in full.  
If the records reflect a change in the 
veteran's disability, he should be 
afforded an examination in accordance 
with the instructions contained in the 
Boards previous remand.

3.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the issue of 
entitlement to a rating in excess of 30 
percent for PTSD. 

4.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed.  
If it has not been completed, the RO 
should take corrective action.  See 
Stegall v. West, 11 Vet. App. 268 (1998).


If the benefits sought on appeal are not granted to the 
veteran's satisfaction, he and his representative should be 
provided with a supplemental statement of the case and be 
given the opportunity to respond thereto.  Thereafter, the 
case should be returned to the Board, if otherwise in order.  
The Board intimates no opinion as to any final outcome 
warranted.  The veteran need take no action until otherwise 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

